DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 11, and 17. Claim 1 includes a data processing device, comprising: an internal volume that is electromagnetic interference isolated, wherein the internal volume is isolated by at least 80 decibels; a thermal management system adapted to control a flow of gas through the internal volume; and a chassis comprising the internal volume and the thermal management system, wherein the thermal management system is disposed outside of the internal volume in combination with all other elements of the base claim. Claims 2-10 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 11 includes a system for providing electromagnetic interference suppression for data processing devices, comprising: a frame adapted to receive a first data processing device and a second data processing device; the data processing device comprising: a first internal volume for housing a first set of EMI emitting devices that is EMI isolated by at least 80 decibels, and a first support module; and a second data processing device of the data processing device, the second data processing device comprising: a second internal volume for housing a second set of EMI emitting devices that is EMI isolated, and a second support module in combination with all other elements of the base claim. Claims 12-16 are all dependent upon claim 11 and are considered to be allowable at least for the same reasons as claim 11. Claim 17 includes a method for managing electromagnetic interference, comprising: disposing an EMI emitting device, that is EMI isolated by at least 80 decibels, of a data processing device; while the EMI emitting device is disposed in the internal volume: providing power to the EMI emitting device via a support module, of the data processing device, that is not EMI isolated; providing communication services to the EMI emitting device via the support module; and providing thermal management services to the EMI emitting device via the support module in combination with all other elements of the base claim. Claims 17-20 are all dependent upon claim 17 and are considered to be allowable at least for the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841